IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0516
                             Filed February 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

STEVEN COREY PALMATEER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hardin County, Andrea Miller (search

warrant), Magistrate, and Steven J. Oeth (motion to suppress), Judge.



      Steven Palmateer appeals his criminal conviction, challenging the denial of

his motion to suppress. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.




      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                         2


MULLINS, Judge.

       Steven Palmateer appeals his drug conviction. He argues the district court

erred in overruling his motion to suppress evidence gathered pursuant to a search

warrant that allegedly “fail[ed] to state the place to be searched with particularity

and fail[ed] to provide information supporting the reliability of the confidential

informant.”

I.     Background Facts and Proceedings

       In October 2019, Officer Calen Holman of the Ackley Police Department

prepared an application for a search warrant. The application identified the places

to be searched as follows: “Addresses 519 4th avenue Ackley, IA and 704 7th

avenue Ackley, IA” and a storage unit at a specific location. In support of the

application, Holman explained he was approached by a confidential informant

within the last forty-eight hours. The informant advised Palmateer was distributing

illegal drugs; named eight of Palmateer’s accomplices; and specified where

implements of the distribution operation were stored, including “704 7th ave in

Ackley,” a storage unit, and “519 4th ave in Ackley.” The informant also advised

of Palmateer’s trafficking structure and how he typically conducts business.

Holman explained he “corroborated many pieces of the [informant’s] information

by reviewing several electronic communications between Steve Palmateer [and

his accomplices] found on [a specific accomplice’s] cell phone as a result of a

recent search warrant.” Holman detailed why the communications were indicative

of drug trafficking. In conclusion, the application “request[ed] a search warrant for

403 4th avenue Ackley, IA and 704 7th avenue Ackley, IA,” as well as the storage

unit and certain motor vehicles.     Included with the application were property
                                          3


records from the county assessor’s office relative to 519 4th Avenue and 704 7th

Avenue. The search warrant ultimately signed by a magistrate authorized a search

of “Addresses 403 4th avenue Ackley, IA and 704 7th avenue Ackley, IA,” in

addition to the storage unit and vehicles.

         Prior to the execution of the search warrant, Holman noticed the search

warrant bore an incorrect address, 403 4th Avenue, which was supposed to be

519 4th Avenue. Holman contacted the magistrate by phone, who advised him to

cross the incorrect address out and replace it with the correct address. The

magistrate testified at the suppression hearing she questioned Holman whether

the warrant application and materials showed that the correct address was the one

officers intended to search, Holman responded in the affirmative, and the

magistrate directed: “Okay if it’s one spot and it’s a matter of one number, go ahead

and strike it. Write on there ‘per magistrate.’”1 Holman crossed out “403” and

handwrote “519 Per Magistrate.”

         Following execution of the search warrant, Palmateer was criminally

charged in relation to items found at 519 4th Avenue. Palmateer filed a motion to

suppress the evidence obtained pursuant to the search warrant, in which he

argued the warrant was not supported by probable cause because it was

improperly amended to identify a different address and the allegations of a

confidential informant were not sufficiently corroborated. Following hearing, the

court denied the motion. As to the confidential informant, the court noted the

“informant provided multiple names of people involved in the drug trafficking



1   The direction and writing also specified the magistrate by name.
                                          4


operation and also provided specific locations where the drugs were being kept,”

and Holman “corroborated the informant’s information by viewing cell phone

contents” that “confirmed the drug trafficking activity.”     The court concluded

amending the warrant did not render it invalid because the “application listed

incriminating information relative to 519 4th in multiple spots,” the information

provided probable cause to search that location, and the magistrate authorized

Holman to make the amendment.

       Following a bench trial on the minutes of evidence, Palmateer was found

guilty of possession of more than five grams of methamphetamine with intent to

manufacture or deliver. Palmateer appealed following the imposition of sentence.

II.    Standard of Review

       We review a challenge to a search warrant for an alleged lack of probable

cause de novo, based on the totality of the circumstances. See State v. McNeal,

867 N.W.2d 91, 99 (Iowa 2015). “[W]e do not make an independent determination

of probable cause,” we merely decide “whether the issuing judge had a substantial

basis for concluding probable cause existed.” Id. (quoting State v. Gogg, 561
N.W.2d 360, 363 (Iowa 1997)). “[W]e draw all reasonable inferences to support

the judge’s finding of probable cause and give great deference to the judge’s

finding”—“[c]lose cases are decided in favor of upholding the validity of the

warrant.” Id. (first alteration in original) (quoting Gogg, 561 N.W.2d at 364).

III.   Analysis

       The United States and Iowa Constitutions protect against unreasonable

searches and direct that no warrants shall issue without probable cause. U.S.

Const. amend. IV; Iowa Const. art. I, § 8; see McNeal, 867 N.W.2d at 99. The test
                                          5


to determine whether there is probable cause to issue a search warrant is as

follows:

       [W]hether a person of reasonable prudence would believe a crime
       was committed on the premises to be searched or evidence of a
       crime could be located there. Probable cause to search requires a
       probability determination that (1) the items sought are connected to
       criminal activity and (2) the items sought will be found in the place to
       be searched.

McNeal, 867 N.W.2d at 99 (internal quotation marks omitted) (quoting Gogg, 561
N.W.2d at 363). We interpret warrant applications “in a common sense, rather

than a hypertechnical manner.” See id. at 100 (quoting State v. Shanahan, 712
N.W.2d 121, 132 (Iowa 2006)).

       First, Palmateer argues the search-warrant application materials were

insufficient to support a finding of probable cause because “[t]he ‘place to be

searched’ as described in the warrant was not described with particularity . . . and

the alteration of the warrant exacerbates this defect.” Palmateer hones in on the

application’s conclusory request for a search warrant for 403 4th Avenue and the

pre-alteration authorization of a search at the same address in the search warrant,

as opposed to a request and authorization for a search at the location where the

illegal contraband was located, 519 4th Avenue. Iowa Code section 808.3(1)

(2019) provides a person may submit an application for a search warrant

       which includes facts, information, and circumstances tending to
       establish sufficient grounds for granting the application, and probable
       cause for believing that the grounds exist. The application shall
       proscribe the person, place, or thing to be searched and the property
       to be seized with sufficient specificity to enable an independent
       reasonable person with reasonable effort to ascertain and identify
       the person, place, or thing.
                                         6

       In support of his position, Palmateer cites United States v. Clement as the

applicable test, where the Eighth Circuit Court of Appeals questioned, “whether the

place to be searched is described with sufficient particularity as to enable the

executing officer to locate and identify the premises with reasonable effort, and

whether there is any reasonable probability that another premise[s] might

mistakenly be searched.” 747 F.2d 460, 461 (8th Cir. 1984) (quoting United States

v. Gitcho, 601 F.2d 369, 371 (8th Cir. 1979), cert. denied, 444 U.S. 871 (1979)).

Clement involved a search warrant authorizing a search of apartment number four

at a specific address, but officers searched apartment number three at the same

address. Id. Because the executing officers knew the apartment to be searched

was number three, as opposed to apartment four as stated in the warrant, the court

found “no probability of a mistaken search” and concluded the inaccurate address

in the warrant did not invalidate the search. Id. While Clement is somewhat

distinguishable, the same holds true here. All of the supporting documentation

disclosed the officers intended to search 519 4th Avenue, and said documentation

provided probable cause to search that location. While the conclusory request of

the application requested authorization to search 403 4th Avenue and the ensuing

pre-altered search warrant authorized a search at that address, given Holman’s

familiarity with the investigation and the places he intended to search, we find “no

probability of a mistaken search.” See id. In fact, Holman caught the error before

execution, and the magistrate authorized Holman to alter the warrant to allow a
                                         7


search of 519 4th Avenue, as was originally intended.2 At the end of the day, the

application described the place to be searched with sufficient specificity to enable

ascertainment of the place to be searched, 519 4th Avenue, and the ultimate

warrant that was executed authorized a search of that location. See Steele v.

United States, 267 U.S. 498, 403 (1925) (“It is enough if the description is such

that the officer with a search warrant can, with reasonable effort ascertain and

identify the place intended.”). We affirm the district court’s denial of Palmateer’s

motion to suppress on this point.

       Next, Palmateer argues “[t]he warrant did not contain sufficient indicia of

reliability regarding the confidential informant, nor was sufficient corroboration

provided to support the informant’s allegations.” Generally, Palmateer argues

Holman was required to disclose every conceivable detail supporting the

informant’s reliability and attach every piece of evidence supporting the same and

the information provided.    “[I]f the grounds for issuance are supplied by an

informant” then “[t]he application or sworn testimony supplied in support of the

application must establish the credibility of the informant or the credibility of the

information given by the informant.” Iowa Code § 808.3(2). Here, the informant

reported a drug trafficking operation among Palmateer and eight of his

accomplices, all of whom were identified by name. The informant also provided

locations where the operation was being conducted and where contraband relative

thereto was located, including 519 4th Avenue, as well as how the group



2 Palmateer makes no claim that the amendment to the warrant was illegal or
otherwise inappropriate. We deem any such argument waived. See Iowa R. App.
P. 6.903(2)(g)(3).
                                         8


conducted business. Holman verified his training and experience in narcotics

investigation and enforcement. And Holman reviewed electronic communications

between Palmateer and several of his accomplices that were found on one of the

accomplice’s cell phones, which was obtained as a result of a recent search

warrant. Those communications were indicative of an ongoing drug trafficking ring

and matched information provided by the informant. Holman applied for a search

warrant within forty-eight hours of receiving the information. Upon our de novo

review, we find the warrant application and attachments sufficiently demonstrated

the reliability of the confidential informant and the reliability of the information

provided was sufficiently corroborated. We affirm the district court on this point as

well.

        Finding no cause for reversal on the issues presented for our review, we

affirm Palmateer’s conviction.

        AFFIRMED.